COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ABEL PORTILLO,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00275-CR

Appeal from the

County Court at Law No. 2

of El Paso County, Texas 

(TC# 20090C00088)

MEMORANDUM OPINION

 Appellant, Abel Portillo, appeals his conviction for the offense of family-violence injury.
Finding that Appellant has not complied with Rule 25.2 of the Texas Rules of Appellate Procedure,
we dismiss the appeal.
	Rule 25.2 governs a defendant's right of appeal in a criminal case.  The rule provides that the
trial court must enter a certification of the defendant's right of appeal in every case in which it enters
a judgment of guilt or other appealable order.  Tex. R. App. P. 25.2(d).   Further, the rule requires
the trial court to certify whether the defendant has a right of appeal.  Id.  When a certification
showing the defendant's right of appeal is not made part of the record, we are required to dismiss
the appeal.  Id.
	Our records reflect that Appellant filed a notice of appeal, but the notice did not include the
required trial court's certification of his right to appeal.  The Clerk of this Court notified Appellant
by letter dated October 21, 2009, of our intent to dismiss the appeal without further notice unless
Appellant remedied the defect by filing the required certification within thirty days of the date of the
notice.  Appellant has not responded to the clerk's notice, and has not complied with our request. 
Accordingly, the appeal is dismissed.

						GUADALUPE RIVERA, Justice

December 30, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)